Citation Nr: 0717633	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-43 094	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right hip 
disability, including arthritis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for disability 
exhibited by night sweats and tremors.

5.  Entitlement to an increased evaluation for spastic 
colitis, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to April 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which increased the veteran's 
evaluation for his spastic colitis to 10 percent, confirmed a 
noncompensable evaluation for bilateral hearing loss, and 
denied claims of entitlement to service connection for right 
hip disability, including arthritis, a back disability, 
tinnitus, and disability exhibited by night sweats and 
tremors.  

Statements by the veteran in August 2005 could be construed 
as a claim of an increased rating for diabetes.  That matter 
is referred to the RO for appropriate action.  

The issue of entitlement to an increased evaluation for 
spastic colitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In January, May and August 2005, prior to the promulgation of 
a decision in the appeal, the Board received notification 
from the appellant, through his authorized representative, 
that a withdrawal of this appeal was requested, as to the 
issues of increased rating for bilateral hearing loss, and 
service connection for right hip disability, including 
arthritis, a back disability, tinnitus, and disability 
exhibited by night sweats and tremors.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, as to the issues of increased rating for bilateral 
hearing loss, and service connection for right hip 
disability, including arthritis, a back disability, tinnitus, 
and disability exhibited by night sweats and tremors, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In a Decision 
Review Officer conference report in January 2005, it was 
indicated that the veteran was withdrawing his appeals of an 
increased rating for bilateral hearing loss and service 
connection for disability exhibited by night sweats.  In a 
May 2005 statement, the appellant indicated that he was 
withdrawing the issues of increased rating for bilateral 
hearing loss and service connection for tinnitus and 
disability exhibited by night sweats and tremors.  The 
appellant, in a statement dated August 2005, withdrew the 
issues of entitlement to service connection for a back 
condition and right hip disability, including arthritis.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the denial of service connection for increased 
rating for bilateral hearing loss and service connection for 
right hip disability, including arthritis, a back disability, 
tinnitus, and disability exhibited by night sweats and 
tremors, and the appeal is dismissed as to those issues.




ORDER

The appeal of the issue of entitlement to service connection 
for a back disability is dismissed.

The appeal of the issue of entitlement to service connection 
for right hip disability, including arthritis is dismissed.

The appeal of the issue of entitlement to service connection 
for tinnitus is dismissed.

The appeal of the issue of entitlement to service connection 
for disability exhibited by night sweats and tremors is 
dismissed.

The appeal of the issue of an increased (compensable) 
evaluation for bilateral hearing loss is dismissed.


REMAND

As to the veteran's claim of entitlement to an increased 
rating for spastic colitis, the Board notes that the most 
recent VA treatment records, including an August 2005 report 
of VA outpatient treatment, indicate that the veteran's bowel 
function is normal, provided he takes medication and avoids 
certain foods.  The report of the veteran's most recent VA 
examination, dated April 2004, indicates that the veteran was 
on a restricted diet, and reported problems with constipation 
and diarrhea, but noted his weight was stable and he reported 
no requirement of regulation of activities due to his 
disability.

However, the veteran has more recently indicated, through 
several statements, that his bowel function is not well 
controlled even with the use of medication; furthermore the 
veteran has indicated that he is receiving ongoing treatment 
from a private doctor, Dr. Buchanan.  The newest records from 
this private physician that have been associated with the 
veteran's claims file are dated December 2002.  In a 
statement from Dr. Buchanan dated November 2004, he indicated 
that the veteran's symptomatology due to irritable bowel 
syndrome was severe, and not relieved with medications.

Under the circumstances, the Board finds that a further 
attempt should be made to associate all relevant treatment 
records with the veteran's claims file, and the veteran 
should be provided with an additional VA examination to asses 
the current severity of his service connection spastic 
colitis.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any required releases, 
obtain all available records from Dr. 
Buchanan dated later than December 2002, 
and associate the records with the 
veteran's claims file.

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims 
folder, the veteran should be provided 
with a VA examination to address the 
current severity of his service connected 
spastic colitis.  All relevant tests and 
studies should be undertaken.  The 
examiner should be asked to provide a 
specific list of symptomatology that is 
related to the veteran's service connected 
spastic colitis.  The examiner should 
specifically be requested to comment on 
whether the veteran's spastic colitis 
disability results in diarrhea with more 
or less constant abdominal distress.  The 
examiner should be asked to provide a 
complete rationale for any opinion 
offered.

3.  Thereafter, the RO should re-
adjudicate the claim.  If any benefits 
sought are not granted, the veteran should 
be furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


